DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 6/12/2020.  As directed by the amendment, claims 1-12 have been amended. Claims 1-12 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 28 (Fig. 3; looks like it is the auxiliary port?).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1, line 4 should read “preflushing”
The dependent claims 2-9 and 11 would have more clear antecedent basis if they were to being with “The”
Claims 1, 10 and 12 would be more clear if they were to read “for sealing the flow section from the valve section,” 
Regarding claim 10, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, see 37 C.F.R. 1.75 (i) and MPEP 608.01(i)
Claim 12, line 2 should read “gas supply, a refill port”
Claim 12, line 4 would be more clear if it were to read “an inlet port of a preflushing unit…the preflushing unit”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 12 (and their dependent claims 2-9 and 11), it is unclear in the claims what is the meaning/scope of “basic” in reference to “basic body”. As best understood, for purposes of examination, any prior art valve body/housing will be considered a “basic body”.
Further regarding claims 1, 10 and 12 (and their dependent claims 2-9 and 11), the section of each independent claim reciting: “an elastomer body with a counter-sealing surface in the valve chamber, wherein the counter-sealing surface further fluid tight separates the flow section from a control section and is formed of an elastic material, which acts on the counter-sealing surface with a sealing force” is indefinite, because it is unclear to what the “which” phrase refers (the elastomer body, the counter-sealing surface, or the elastic material), and it is unclear how any of those elements could “act on the counter-sealing surface,” since they either comprise or define the counter-sealing, because how can an element act on itself/part of itself? As best understood, for purposes of examination, the claims will be considered to read “an elastomer body…wherein the counter-sealing surface is configured to act with a sealing force”.
Regarding claim 10 (and thus its dependent claim 11), the preamble recites the closed-circuit respirator as intended use, but then line 4 positively recites a refill port in the breathing gas circuit of the closed-circuit respirator, and lines 8-9 recite the preflushing unit as being positively connected to the refill port (which instant Fig. 3 indicates is achieved by tee-ing into the breathing gas circuit). As such, it is unclear whether the breathing gas circuit in the closed-circuit respirator is intended to be positively recited by claim 10 or not, because the preamble is only intended use but the body includes positive recitation. For purposes of examination, the breathing gas circuit in the closed-circuit respirator will be considered as required/an element of the claim, because of the positive limitations within the body of the claim, but this interpretation could be made more clear by amending the preamble to recite “A closed-circuit respirator comprising a gas-carrying device
Claim 10 (and thus its dependent claim 11) recites the limitation "the inlet port" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “an inlet port of a preflushing unit” (with line 7 being correspondingly amended to read the preflushing unit).
Regarding claim 10 (and thus its dependent claim 11), lines 10-11 recite “a breathing gas supply and with an outlet port,” where it is unclear in the claim whether these are the same as those recited in lines 3 and 8 of claim 10 or different. As best understood, for purposes of examination, they are the same, such that Applicant could amend claim 10 to read recite “the breathing gas supply and with the outlet port” to address this rejection.
Regarding claim 12, line 7 recites “a breathing gas supply and with an outlet port,” where it is unclear in the claim whether these are the same as those recited in lines 2 and 5 of claim 12 or different. As best understood, for purposes of examination, they are the same, such that Applicant could amend claim 12 to read recite “the breathing gas supply and with the outlet port” to address this rejection.
Further regarding claim 12, the preamble recites “A process for a preflushing operation in a gas-carrying device” but the body of the claim recites a breathing gas circuit of a closed-circuit respirator and a step that positively interacts with the breathing gas circuit, such that it is unclear if the method is only for preflushing the gas-carrying device, or, as best understood in light of the specification and the preambles of claim 1 and 10, preflushing of a breathing gas circuit of a closed-circuit respirator using the gas-carrying device. For purposes of examination, the latter interpretation will be applied, and the claim could be amended to read “A processor for a preflushing operation in a closed-circuit respirator using a gas-carrying device comprising…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (US 3,952,773; hereinafter “Hahn”).
Regarding claim 1, Hahn discloses a preflushing unit (Fig. 1) that is fully capable of carrying out a preflushing operation in a breathing gas circuit of a closed-circuit respirator (the discharge 32 of gas supply controller could be attached to a breathing gas circuit of a closed-circuit respirator and flush gas fed therethrough before operation of the respirator, as nothing would preclude this intended use), the preflushing unit comprising: 
a basic body (housing 1) with an inlet port (inlet 30) for a feed of breathing gas from a breathing gas supply (col. 4, lines 20-23) and with an outlet port (discharge 32) for a discharge of breathing gas into the breathing gas circuit (col. 4, lines 48-49), wherein the inlet port and the outlet port are fluid connected to a valve chamber (comprising space 16) in the basic body via a flow section (comprising spaces 17, 21) (Fig. 1); 
a valve body (main valve 2) with a sealing surface (comprising central annular portion 34) is arranged in the valve chamber (Fig. 1); and,
an elastomer body (elastic valve tube 12) with a counter-sealing surface (the inner surface of the valve tube) in the valve chamber (Fig. 1), wherein the counter-sealing surface further fluid tight separates the flow section from a control section (space 18) and is formed of an elastic material (Fig. 1; col. 3, lines 35-40), wherein, as best understood, the counter-sealing surface is configured to act with a sealing force against the sealing surface of the valve body for sealing the flow section (e.g. Fig. 2; presses the elastic valve tube 12 against the annular central portion 34 and maintains the valve in a closed position, col. 4, lines 26-30), wherein the basic body further has a control port (the passage comprising dosage bore 6) for a controlled feed of breathing gas from the breathing gas supply into the control section for pressure equalization between the valve chamber and the control section (gas…passes into space 16…[a]n additional portion of this gas also flows through the dosage passage 6 and into the pressure space 18…maintains the valve in a closed position as long as pressure space 18 remains under the same pressure [as space 16], col. 4, lines 20-30).  
Regarding claim 2, Hahn discloses the preflushing  unit in accordance with claim 1, wherein the inlet port and the outlet port have an identical or essentially identical flow cross section (Fig. 1; col. 3, lines 27-30).  
Regarding claim 3, Hahn discloses the preflushing unit in accordance with claim 1, wherein the elastomer body has a rotationally symmetrical counter-sealing surface (Fig. 1; col. 3, lines 35-36).  
Regarding claim 4, Hahn discloses the preflushing unit in accordance with claim 1, wherein the valve body has a rotationally symmetrical sealing surface Fig. 1; col. 3, lines 46-51).  
Regarding claim 5, Hahn discloses the preflushing unit in accordance with claim 1, wherein the valve body is arranged centrally or essentially centrally in the flow section (Fig. 1; col. 3, lines 51-53).  
Regarding claim 6, Hahn discloses the preflushing unit in accordance with claim 1, wherein the sealing surface is arranged at a widening sealing section of the valve body (Fig. 1; col. 3, lines 33-36 and 46-51).  
Regarding claim 7, Hahn discloses the preflushing unit in accordance with claim 1, wherein the basic body has an auxiliary port (port 19) in fluid-communicating connection with the control section (space 18) for a fluid-communicating connection to an auxiliary control volume (that of chamber 26) (Fig. 1).  
Regarding claim 8, Hahn discloses the preflushing unit in accordance with claim 1, further comprising a dispensing unit (the bulged region forming dosage bore 6) arranged in the control port with a dispensing opening (the opening defined by dosage bore 6) for passage of breathing gas from the breathing gas supply into the control section (Fig. 1; [a]n additional portion of [gas from the breathing gas supply] also flows through the dosage passage 6 and into the pressure space 18, col. 4, lines 24-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Leffel (US 2011/0048423 A1; hereinafter “Leffel”).
Regarding claim 9, Hahn discloses the preflushing unit in accordance with claim 1, but Hahn is silent regarding fastening devices arranged at the inlet port, at the outlet port and/or at the control port for a fluid-tight fastening of breathing gas tubes. However, Leffel demonstrates that it was very well known in the respiratory valve art before the effective filing date of the claimed invention for a respiratory valve (valve system 30) (Fig. 3) to include fastening devices (comprising externally threaded tubular nipple 43 and frusto-conical surface 81) arranged at the inlet port (inlet portion 41) and at the outlet port (outlet portion 68) for a fluid-tight fastening of breathing gas tubes (tube 25, and externally threaded tubular nipple is fully capable of being press-fit into a breathing gas tube having an inner diameter similar to that of port 21). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Hahn to include fastening devices arranged at the inlet port, at the outlet port and/or at the control port for a fluid-tight fastening of breathing gas tubes as taught by Leffel, in order to provide the expected result of standard, gas-tight connectors for providing connections to tubing for delivering the gas flows disclosed by Hahn.

Allowable Subject Matter
Claims 10 (and its dependent claim 11) and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or teach a pneumatic pinch-type valve such as that of Hahn in conjunction with a gas-carrying device of a closed-circuit respirator for carrying out a preflushing operation, the gas-carrying device comprising a mounting port, refill port of the closed-circuit respirator, preflushing outlet and control outlet, where the outlet port of the valve is fluid connected to the refill port. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could applied under 35 USC 102 to reject at least claim 1 (because claim 1 is directed solely to a pneumatic pinch-type valve, with the preflushing of a closed-circuit respirator only recited as intended use): Annin (US 2,622,620); Amada et al. (US 5,857,661); Cook et al. (US 2006/0163506 A1); Dunn (US 2,247,363; Gardner (US 3,145,967); Gannon (US 3,624,801); Hussey (US 6,053,191); Lummus (US 3,354,970); Poon (US 5,050,593); Ratelband (US 5,090,660 and US 4,023,772); Weiss (US 4,796,804).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785